DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10, 12-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, claim 10 is dependent upon claim 1, which recites the narrow recitation of the range of 0.20 mm to 0.27 mm, and claim 10 recites the broad recitation of the range of 0.20 mm to 0.30 mm. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation of the range of 0.20 mm to 0.30 mm, and the claim (by its dependence on claim 1) also recites the range of 0.20 mm to 0.27 mm, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the examiner assumes the range to be 0.20 mm to 0.27 mm. 
Claims 12-13 and 15-16 are indefinite by dependence on claim 10. 

Regarding claim 17, the claim depends from claim 3 which has been cancelled. Thus, it is unclear from which claim it is meant to depend. For the purposes of examination, the examiner assumes that claim 17 is dependent from claim 1.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites a range (i.e. 0.20 mm to 0.30 mm) that is broader than the range recited in claim 1 (i.e. 20 mm to 0.27 mm).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 12-13 and 15-16 are dependent on claim 10. 

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 is dependent upon cancelled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 9-10, and  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320) (of record), Kanou (US 2013/0333819) (of record), Ebiko (US 2013/0240107) (of record), and Chisoku (JP 2009-073395, see machine translation). 

Regarding claims 1, 10, and 17, Hayashi discloses a pneumatic tire (Fig. 1: 1) comprising: a belt layer (Fig. 1: 7) disposed inward of a tread portion (Fig. 1: 6) in a tire radial direction; a pair of sidewall portions disposed on both sides of a tire equatorial plane in a tire lateral direction (Fig. 1); a pair of bead portions (Fig. 1: 2, 4) disposed inward of the pair of the sidewall portions in the tire lateral direction, the pair of bead portions comprising bead cores (Fig. 1: 2) formed into annular shapes; bead fillers (Fig. 1: 4) disposed outward of the bead cores (Fig. 1: 2) in the tire radial direction; one carcass (Fig. 1: 3) disposed across the pair of bead portions (Fig. 1: 2, 4), the one carcass having a folded up portion (Fig. 1: 5), the folded up portion being folded back outward of the respective bead core (Fig. 1: 2) in the tire lateral direction from inward in the tire lateral direction; and the folded up portion (Fig. 1: 5) of the carcass (Fig. 1: 3) having an end portion disposed in a region inward of the belt layer in the tire radial direction and inward of the belt layer in the tire lateral direction (Fig. 1: 7).
Hayashi further discloses that the bead fillers (Fig. 1: 4) have outer end portions in the tire radial direction having a distance (Fig. 1: L1) from bead heel portions of the bead portions in a range of approximately 35% to 45% (Col. 3 lines 1-7), which falls within and overlaps with the claimed range of from 20% or more to 40% or less of a tire cross-sectional height. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance of the outer end potions of the bead fillers from the bead heel portions of the bead portions in the tire radial direction.
However, Hayashi does not expressly recite a reinforcing layer disposed between the folded up portion of the carcass and the respective bead filler.
Wada teaches a tire (Fig. 1: 1) comprising a reinforcing layer (Figs. 1-2: 10) disposed between the folded up portion (Figs. 1-2: 6b) of the carcass (Figs. 1-2: 6) and the respective bead filler (Figs. 1-2: 8) ([0035]), wherein the reinforcing layer (Figs. 1-2: 10) has an outer end portion in the tire radial direction (Fig. 2: FU) located further outward in the tire radial direction than the outer end portion of the respective bead filler (Fig. 2: 8, BU) in the tire radial direction and further inward in the tire radial direction than a position of a tire maximum width position (Figs. 1-2: M) in the tire radial direction ([0032]), and wherein the reinforcing layer (Figs. 1-2: 10) has an inner end portion in the tire radial direction (Fig. 2: FD) located further outward than the respective bead core (Fig. 2: 5) in the tire radial direction ([0033]). Wada further teaches that the reinforcing layer has a steel reinforcing cord inclined at an angle in the range of from 150 to 600 with respect to with respect to the circumferential direction ([0029]), which falls within and overlaps with the claimed range of 150 to 250. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle of inclination of the reinforcing cord in the reinforcing layer. A tire with such a reinforcement cord layer obtains good steering stability and improved noise performance while effectively decreasing the tire weight ([0053]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide a reinforcing layer as taught by Wada so as to obtain good steering stability and improve noise performance while effectively decreasing the tire weight. 
However, modified Hayashi does not expressly recite the particular features of the sidewall portions, such as whether the sidewall portions are made of a side rubber having tan δ at 60°C in a range from 0.04 or more to 0.10 or less. 
Kanou teaches a tire comprising sidewall portions each made of a side rubber having tan δ at 60°C in a range from 0.07 to 0.16 ([0022], [0035]), which falls within and overlaps with the claimed range of from 0.04 or more to 0.10 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tan δ at 60°C of the side rubber of the sidewall portions. So far as the loss tangent is 0.07 or more, the external damage resistance is enhanced, and so far as it is not more than 0.16, the low fuel consumption of the tire casing can be increased ([0035]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide the side rubber of the side wall portions with tan δ at 60°C in the aforementioned range so as to enhance the external damage resistance and increase the low fuel consumption of the tire casing, as taught by Kanou. 
However, modified Hayashi does not expressly recite whether the side rubber may have a minimum value Dm of a thickness in a range of 1.0 mm ≤ Dm ≤ 2.5 mm. 
Ebiko teaches a tire comprising sidewall portions each made of a side rubber having a thickness in the range from 2.0 to 3.5 mm ([0009]), which falls within and overlaps with the claimed range of 1.0 mm ≤ Dm ≤ 2.5 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the side rubber of the side wall portions. In this way, it is possible to reduce the weight of the tire while maintaining the side cut properties of the tire ([0009]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide the side rubber of the side wall portions with a thickness in the aforementioned range so as to reduce the weight of the tire while maintaining the side cut properties of the tire, as taught by Ebiko. 
However, modified Hayashi does not expressly recite the wire diameter or cord count of the reinforcing cord in the reinforcing layer.
Chisoku also teaches a tire comprising a reinforcing layer disposed between the folded up portion of the carcass and the respective bead filler ([0022]), wherein a reinforcing cord in the reinforcing layer is made of steel ([0008]), and wherein the reinforcing cord has a wire diameter in a range of 0.10 mm to 0.20 mm ([0013]-[0014]), which falls within and overlaps with the claimed range of 0.20 mm or more to 0.27 mm or less, and a cord count of 20 per 50 mm or more ([0009], [0017]), which falls within and overlaps with both claimed ranges of range from 35 or more to 45 or less and from 37 or more to 45 or less. Moreover, Chisoku also teaches that the reinforcing layer has the steel reinforcing cord inclined at an angle in the range of from 00 to 700 with respect to with respect to the radial direction (i.e. 200 to 900 with respect to with respect to the circumferential direction) ([0022]), which falls within and overlaps with the claimed range of 150 to 250, as well as the range of 150 to 600 taught by Wada above. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the reinforcing cord diameter, cord count, and angle of inclination. By making the wire diameter of the steel wires used for the steel cords of the insert reinforcing layer thinner than before, it is possible to suppress the rise of the vertical spring due to the provision of the insert reinforcing layer and prevent deterioration of ride comfort ([0013]). If the wire diameter exceeds 0.20 mm, the bending rigidity of the cord increases, and it becomes difficult to lower the out-of-plane bending rigidity of the insert reinforcing layer ([0014]). On the other hand, if the strand diameter is less than 0.10 mm, it becomes difficult to obtain high shear rigidity and the cost increases ([0014]). In addition, by increasing the number of rammed steel cords, the decrease in shear rigidity caused by the reduction in the amount of steel cord used is suppressed, and shear deformation is suppressed, thereby ensuring steering stability has become possible ([0013]). It is necessary to secure the minimum required amount of steel in order to obtain the necessary shear rigidity, and the circumferential tensile rigidity and circumferential rigidity of the insert reinforcing layer are the same because even the amount of steel increases as the steel occupancy rate (volume fraction) per unit cross-sectional area increases ([0017]). In the present invention, the smaller the wire diameter of the steel wire used and the smaller the number of wires, the more the number of driven wires is increased, and in particular, the above effect is preferably utilized effectively ([0018]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hayashi in order to provide the wire diameter and cord count of the reinforcing cord in the reinforcing layer in the aforementioned ranges for the advantages as discussed in detail above, as taught by Chisoku. 

Regarding claim 2, Wada further teaches that, in the reinforcing layer (Figs. 1-2: 10), the outer end portion of the reinforcing layer (Fig. 2: FU) has a distance (Fig. 2: α) from the outer end portion of the respective bead filler (Fig. 2: BU) in a range of not less than 10 mm ([0036]), which falls within and overlaps with the claimed range of from 5 mm or more to 15 mm or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance from the outer end portion of the respective bead filler for the outer end portion of the reinforcing layer. A tire with such a reinforcement cord layer obtains good steering stability and improved noise performance while effectively decreasing the tire weight ([0053]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide a distance from the outer end portion of the respective bead filler for the outer end portion of the reinforcing layer so as to obtain good steering stability and improve noise performance while effectively decreasing the tire weight, as taught by Wada. 

Regarding claim 9, Hayashi further teaches an example tire size of 255/40ZR18 (Col. 3 lines 34-36), or in other words a tire cross-sectional height of 102 mm, which approaches the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 40, which approaches the claimed range of 55 or more. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed values to behave in substantially the same way as the claimed ranges.
Moreover, it is noted that Hayashi merely teaches a preferable example tire and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123(II). Ebiko teaches an example tire size of 195/65R15 ([0049]), or in other words a tire cross-sectional height of approximately 127 mm (i.e. 195 mm x 0.65 = 126.75 mm), which falls within the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 65, which falls within the claimed range of 55 or more. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire cross-sectional height and the aspect ratio of the tire. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide a generally known tire size in the art, as taught by Ebiko. 

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320) (of record), Kanou (US 2013/0333819) (of record), Ebiko (US 2013/0240107) (of record), and Chisoku (JP 2009-073395, see machine translation) as applied to claims 1-2 above, and further in view of Hashimoto et al. (US 2017/0057301) (of record).

Regarding claims 4 and 11, modified Hayashi does not expressly recite the specific properties of the reinforcing layer rubber, such as the JIS hardness and/or the tan δ.  
Hashimoto teaches a pneumatic tire comprising a reinforcing cord layer (Figs. 1-2: 48), wherein the loss tangent (i.e. tan δ) is equal to or less than the loss tangent of the bead filler (Figs. 1-2: 46) ([0016], [0072]), and the hardness of the reinforcing cord layer (Figs. 1-2: 48) is equal to or greater than the hardness of the bead filler ([0016], [0073]). In this manner, it is possible to suppress heat generation in the sidewall ([0053], [0070]).  In other words, the hardness and loss tangent (i.e. tan δ) of the reinforcing layer are essentially result effective variables that will affect the heat generation of the sidewall of the tire. Although Hashimoto does not expressly teach that such a hardness is measured at 20°C and a tan δ at 60°C, one of ordinary skill would reasonably expect that varying those parameters would also alter the aforementioned affects. While Hashimoto does not explicitly disclose the value for JIS hardness at 20°C or tan δ at 60°C, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for JIS hardness at 20°C or tan δ at 60°C of the reinforcing layer. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize the JIS hardness at 20°C and the tan δ at 60°C of the reinforcing layer rubber in order to effectively suppress the heat generation in the tire sidewall when in use, as taught by Hashimoto. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320) (of record), Kanou (US 2013/0333819) (of record), Ebiko (US 2013/0240107) (of record), and Chisoku (JP 2009-073395, see machine translation) as applied to claim 1 above, and further in view of Shida et al. (US 2001/0018943) (of record).

Regarding claim 5, modified Hayashi does not expressly recite that each of the bead fillers has a cross-sectional area in a meridian cross-section of the pneumatic tire in a range from 110 mm2 or more to 160 mm2 or less.
Shida teaches a pneumatic tire comprising a bead portion wherein a total section area of a bead apex is 180 mm2 ([0052]), which approaches the claimed range of 110 mm2 or more to 160 mm2 or less. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire section height, aspect ratio, or bead filler cross-sectional area. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed value to behave in substantially the same way as the claimed range. If a height of the bead apex is lower than 10% of a tire section height, rigidity of the bead section will be excessively reduced, which will lead to a reduction in handling stability ([0031]). Conversely, if a height of the bead apex exceeds 35%, no synergistic effects of reducing deformation of the tread section will be provided ([0031]). Consequently, rolling resistance will not be reduced ([0031]). Accordingly, the bead filler height (and thereby associated dimensions such as the cross-sectional area) affects the rigidity of the bead section, handling stability, deformation of the tread section, and rolling resistance. One of ordinary skill in the art would readily recognize that the cross-sectional area of the bead filler must also correlate to the height, as well as other dimensions, of the bead filler. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hayashi in order to provide bead filler cross-sectional areas in the aforementioned range as is generally known in the similar tire art for the advantages as discussed above, as taught by Shida. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320) (of record), Kanou (US 2013/0333819) (of record), Ebiko (US 2013/0240107) (of record), and Chisoku (JP 2009-073395, see machine translation) as applied to claim 1 above, and further in view of Akashi (JP 2012-017048, see machine translation) (of record).

Regarding claim 6, modified Hayashi does not expressly recite that the tread portion comprises a cap rubber forming a tread surface and a base rubber, wherein the base rubber is located inward of the cap rubber in the tire radial direction, wherein base rubber has JIS hardness at 20°C in a range from 75 or more to 81 or less and tan δ at 60°C in a range from 0.14 or more to 0.22 or less.
Akashi teaches a pneumatic tire comprising a tread portion (Figs. 1-3: 4) that includes a cap rubber (Figs. 1-3: 5) forming a tread surface and a base rubber (Fig. 1: 6; Fig. 2: 6A and/or 6B; Fig. 3: 6A, 6B, and/or 6C), wherein the base rubber is located inward of the cap rubber in the tire radial direction (Figs. 1-3). Akashi further teaches that the base rubber may have a JIS hardness at 20°C in a range from 65 to 75 ([0028], [0037]), which falls within the claimed range of from 75 or more to 81 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the JIS hardness at 20°C of the tread base rubber. Akashi further teaches that the base rubber may have a tan δ at 60°C in a range of either 0.05 to 0.15, 0.05 to 0.25, or 0.10 to 0.20 ([0028], [0037]), all of which fall within and overlap with the claimed range of from 0.14 or more to 0.22 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tan δ at 60°C of the tread base rubber. In this way, heat generation and heat storage can be appropriately maintained, the balance of the rolling resistance value as the whole tire is maintained, the fuel efficiency can be reduced, steering stability can be improved, and the balance rigidity of the whole tire is well maintained ([0024]-[0025], [0034]-[0035], [0038]-[0040]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hayashi in order to provide the tread portion with a cap rubber and a base rubber comprising the features as taught by Akashi above so as to appropriately maintain heat generation and heat storage, maintain the balance of the rolling resistance value as the whole tire, reduce the fuel efficiency, improve steering stability, and maintain the balance rigidity of the whole tire, as taught by Akashi. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320) (of record), Kanou (US 2013/0333819) (of record), Ebiko (US 2013/0240107) (of record), and Chisoku (JP 2009-073395, see machine translation) as applied to claim 1 above, and further in view of Akashi (JP 2012-017048, see machine translation) (of record).

Regarding claim 8, modified Hayashi does not expressly recite that between the side rubber or a rim cushion rubber and the folded up portion of the carcass, a side reinforcing layer is disposed, and the side reinforcing layer is made of a rubber having JIS hardness at 20°C in a range from 70 or more to 85 or less and tan δ at 60°C in a range from 0.06 or more to 0.12 or less, and the side reinforcing layer is formed at a thickness in a range from 0.5 mm or more to 2.0 mm or less, and the side reinforcing layer is disposed at a position comprising the tire maximum width position.
Tanaka teaches a pneumatic tire comprising a side reinforcing layer (Figs. 1, 3, 4: 8) that is disposed between a side rubber (Figs. 1, 3: 2; Fig. 4: 9) and the folded up portion of a carcass (Figs. 1, 3, 4: 4) that goes up into the belt portion (Figs. 1, 3, 4: 6), wherein it is preferable that the side reinforcing layer is made of a rubber having JIS hardness at 23°C  a range from 70 to 95 ([0034]), which falls within and overlaps with the claimed range of from 70 or more to 85 or less, and tan δ at 60°C in a range from 0.01 to 0.25, which falls within and overlaps with the claimed range of from 0.06 or more to 0.12 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the JIS hardness and the tan δ of the side reinforcing layer. Tanaka further teaches that it is technically difficult to make the loss tan δ at 60°C for the side reinforcing layer less than 0.01, and on the other hand, rolling resistance increases is the tan δ at 60°C exceeds 0.25 ([0035]). Additionally, road noise at a frequency around 40 Hz is deteriorated if the JIS hardness is less than 70, and on the other hand, if the JIS hardness exceeds 95, rolling resistance is deteriorated while road noise at a frequency around 100 Hz is deteriorated ([0036]). Although Tanaka teaches measuring the JIS hardness at 23°C rather than 20°C, case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect that the JIS hardness at 23°C taught by Tanaka to behave in substantially the same way as a JIS hardness at 20°C. Tanaka further teaches that the side reinforcing layer is formed at a thickness (Fig. 1: T) in a range from 0.5 mm or more to 2.0 mm or less ([0010], [0028]), and that the side reinforcing layer (Figs. 1, 3, 4: 8) is disposed at a position comprising the tire maximum width position (Figs. 1, 3, 4: see how layer 8 exceeds along almost the entire sidewall 2 and thus will necessarily be disposed at a position comprising the tire maximum width position). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hayashi in order to provide a side reinforcing layer between the side rubber and the folded up portion of the carcass with the features as taught by Tanaka so as to have the appropriate rolling resistance and road noise in a manner that is not technically difficult. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320) (of record), Kanou (US 2013/0333819) (of record), Ebiko (US 2013/0240107) (of record), and Chisoku (JP 2009-073395, see machine translation) as applied to claims 1-2 and 10 above, and further in view of Shida et al. (US 2001/0018943) (of record).

Regarding claim 12, modified Hayashi does not expressly recite that each of the bead fillers has a cross-sectional area in a meridian cross-section of the pneumatic tire in a range from 110 mm2 or more to 160 mm2 or less.
Shida teaches a pneumatic tire comprising a bead portion wherein a total section area of a bead apex is 180 mm2 ([0052]), which approaches the claimed range of 110 mm2 or more to 160 mm2 or less. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire section height, aspect ratio, or bead filler cross-sectional area. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed value to behave in substantially the same way as the claimed range. If a height of the bead apex is lower than 10% of a tire section height, rigidity of the bead section will be excessively reduced, which will lead to a reduction in handling stability ([0031]). Conversely, if a height of the bead apex exceeds 35%, no synergistic effects of reducing deformation of the tread section will be provided ([0031]). Consequently, rolling resistance will not be reduced ([0031]). Accordingly, the bead filler height (and thereby associated dimensions such as the cross-sectional area) affects the rigidity of the bead section, handling stability, deformation of the tread section, and rolling resistance. One of ordinary skill in the art would readily recognize that the cross-sectional area of the bead filler must also correlate to the height, as well as other dimensions, of the bead filler. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hayashi in order to provide bead filler cross-sectional areas in the aforementioned range as is generally known in the similar tire art for the advantages as discussed above, as taught by Shida. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320) (of record), Kanou (US 2013/0333819) (of record), Ebiko (US 2013/0240107) (of record), Chisoku (JP 2009-073395, see machine translation), and Shida et al. (US 2001/0018943) (of record) as applied to claims 1-2, 10, and 12 above, and further in view of Akashi (JP 2012-017048, see machine translation) (of record).

Regarding claim 13, modified Hayashi does not expressly recite that the tread portion comprises a cap rubber forming a tread surface and a base rubber, wherein the base rubber is located inward of the cap rubber in the tire radial direction, wherein base rubber has JIS hardness at 20°C in a range from 75 or more to 81 or less and tan δ at 60°C in a range from 0.14 or more to 0.22 or less.
Akashi teaches a pneumatic tire comprising a tread portion (Figs. 1-3: 4) that includes a cap rubber (Figs. 1-3: 5) forming a tread surface and a base rubber (Fig. 1: 6; Fig. 2: 6A and/or 6B; Fig. 3: 6A, 6B, and/or 6C), wherein the base rubber is located inward of the cap rubber in the tire radial direction (Figs. 1-3). Akashi further teaches that the base rubber may have a JIS hardness at 20°C in a range from 65 to 75 ([0028], [0037]), which falls within the claimed range of from 75 or more to 81 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the JIS hardness at 20°C of the tread base rubber. Akashi further teaches that the base rubber may have a tan δ at 60°C in a range of either 0.05 to 0.15, 0.05 to 0.25, or 0.10 to 0.20 ([0028], [0037]), all of which fall within and overlap with the claimed range of from 0.14 or more to 0.22 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tan δ at 60°C of the tread base rubber. In this way, heat generation and heat storage can be appropriately maintained, the balance of the rolling resistance value as the whole tire is maintained, the fuel efficiency can be reduced, steering stability can be improved, and the balance rigidity of the whole tire is well maintained ([0024]-[0025], [0034]-[0035], [0038]-[0040]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hayashi in order to provide the tread portion with a cap rubber and a base rubber comprising the features as taught by Akashi above so as to appropriately maintain heat generation and heat storage, maintain the balance of the rolling resistance value as the whole tire, reduce the fuel efficiency, improve steering stability, and maintain the balance rigidity of the whole tire, as taught by Akashi. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320) (of record), Kanou (US 2013/0333819) (of record), Ebiko (US 2013/0240107) (of record), Chisoku (JP 2009-073395, see machine translation), Shida et al. (US 2001/0018943) (of record), and Akashi (JP 2012-017048, see machine translation) (of record) as applied to claims 1-2, 10, and 12-13 above, and further in view of Tanaka et al. (US 2007/0029022) (of record).

Regarding claim 15, modified Hayashi does not expressly recite that between the side rubber or a rim cushion rubber and the folded up portion of the carcass, a side reinforcing layer is disposed, and the side reinforcing layer is made of a rubber having JIS hardness at 20°C in a range from 70 or more to 85 or less and tan δ at 60°C in a range from 0.06 or more to 0.12 or less, and the side reinforcing layer is formed at a thickness in a range from 0.5 mm or more to 2.0 mm or less, and the side reinforcing layer is disposed at a position comprising the tire maximum width position.
Tanaka teaches a pneumatic tire comprising a side reinforcing layer (Figs. 1, 3, 4: 8) that is disposed between a side rubber (Figs. 1, 3: 2; Fig. 4: 9) and the folded up portion of a carcass (Figs. 1, 3, 4: 4) that goes up into the belt portion (Figs. 1, 3, 4: 6), wherein it is preferable that the side reinforcing layer is made of a rubber having JIS hardness at 23°C  a range from 70 to 95 ([0034]), which falls within and overlaps with the claimed range of from 70 or more to 85 or less, and tan δ at 60°C in a range from 0.01 to 0.25, which falls within and overlaps with the claimed range of from 0.06 or more to 0.12 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the JIS hardness and the tan δ of the side reinforcing layer. Tanaka further teaches that it is technically difficult to make the loss tan δ at 60°C for the side reinforcing layer less than 0.01, and on the other hand, rolling resistance increases is the tan δ at 60°C exceeds 0.25 ([0035]). Additionally, road noise at a frequency around 40 Hz is deteriorated if the JIS hardness is less than 70, and on the other hand, if the JIS hardness exceeds 95, rolling resistance is deteriorated while road noise at a frequency around 100 Hz is deteriorated ([0036]). Although Tanaka teaches measuring the JIS hardness at 23°C rather than 20°C, case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect that the JIS hardness at 23°C taught by Tanaka to behave in substantially the same way as a JIS hardness at 20°C. Tanaka further teaches that the side reinforcing layer is formed at a thickness (Fig. 1: T) in a range from 0.5 mm or more to 2.0 mm or less ([0010], [0028]), and that the side reinforcing layer (Figs. 1, 3, 4: 8) is disposed at a position comprising the tire maximum width position (Figs. 1, 3, 4: see how layer 8 exceeds along almost the entire sidewall 2 and thus will necessarily be disposed at a position comprising the tire maximum width position). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hayashi in order to provide a side reinforcing layer between the side rubber and the folded up portion of the carcass with the features as taught by Tanaka so as to have the appropriate rolling resistance and road noise in a manner that is not technically difficult. 

Regarding claim 16, Hayashi further teaches an example tire size of 255/40ZR18 (Col. 3 lines 34-36), or in other words a tire cross-sectional height of 102 mm, which approaches the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 40, which approaches the claimed range of 55 or more. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed values to behave in substantially the same way as the claimed ranges.
Moreover, it is noted that Hayashi merely teaches a preferable example tire and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123(II). Ebiko teaches an example tire size of 195/65R15 ([0049]), or in other words a tire cross-sectional height of approximately 127 mm (i.e. 195 mm x 0.65 = 126.75 mm), which falls within the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 65, which falls within the claimed range of 55 or more. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire cross-sectional height and the aspect ratio of the tire. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide a generally known tire size in the art, as taught by Ebiko. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-13, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749